Case 1:20-cv-24239-DLG Document 18 Entered on FLSD Docket 12/18/2020 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                              MIAMI DIVISION
                  Case No. 20-24239-CIV-GRAHAM/MCALILEY

  BARBARA ALVAREZ FUENTES,

        Plaintiff,

  vs.

  HEALTHCARE REVENUE RECOVERY
  GROUP, LLC,

        Defendant.
                                      /

                     ORDER OF REFERENCE OF MOTIONS
       PURSUANT to 28 U.S.C. § 636 and the Magistrate Rules of the
  Local Rules of the Southern District of Florida, the following
  motions in the above-captioned cause are hereby referred to United
  States Magistrate Judge McAliley to take all necessary and proper
  action as required by law:

        1.   Motions for Costs;

        2.   Motions for Attorney’s Fees; and

        3.   Motions for Sanctions.

       DONE AND ORDERED at Miami, Florida, this 17th day of
  December, 2020.




                                     DONALD L. GRAHAM
                                     UNITED STATES DISTRICT JUDGE

  cc:   U.S. Magistrate Judge McAliley
        All Counsel of Record
